Citation Nr: 0722720	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  06-16 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an extension of the veteran's period of 
eligibility for receiving Chapter 30 educational assistance 
benefits beyond July 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who had active military service 
from August 1971 to June 1995.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from January 
2006 administrative decision by the Department of Veterans 
Affairs (VA) Muskogee, Oklahoma Regional Office (RO).  The 
veteran's claims file is in the jurisdiction of the Salt Lake 
City, Utah RO.

The veteran appeared at a videoconference hearing before the 
undersigned in September 2006.  A transcript of the hearing 
is associated with his claims file.


FINDINGS OF FACT

1.  The veteran was discharged from active duty on June 30, 
1995; is neither claimed nor shown that he had additional 
active duty after that date.

2.  The veteran's basic period of eligibility for receiving 
Chapter 30 educational benefits expired on July 1, 2005.

3.  It is not shown by the evidence that a physical or mental 
disability prevented the veteran from initiating or 
completing an educational program during his basic Chapter 30 
period of eligibility.


CONCLUSION OF LAW

An extension of the veteran's period of eligibility for 
receiving VA educational assistance benefits under Chapter 30 
beyond July 1, 2005 is not warranted.  38 U.S.C.A. § 3031 
(West 2002 & Supp.2006); 38 C.F.R. §§ 21.7050, 21.7051 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, as required under the 
VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA is generally applicable to claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.

The Board must make a determination as to the applicability 
of the VCAA to a particular claim.  Holliday v. Principi, 14 
Vet. App. 280, 282-83 (2001).

The Board initially observes that it appears that the 
provisions of the VCAA are not applicable in cases, such as 
this, in which the sole issue is extension of delimiting date 
under Chapter 30 because a request for extension of a 
delimiting date is a not claim for a benefit as contemplated 
by 38 U.S.C. §§ 5100 et seq.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) [the provisions of the VCAA do not apply 
to chapter 53 of title 38, which contains 38 U.S.C.A. § 5302 
pertaining to waiver determinations].

Moreover, the United States Court of Appeals for Veterans 
Claims (the Court) held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (August 30, 2001).  The Board 
finds that such is the case in the matter on appeal.  The 
issue to be decided is whether the veteran is entitled to an 
extension of his period of eligibility to receive Chapter 30 
educational assistance benefits.  No pertinent facts are in 
dispute; and application of governing law and regulations to 
the facts shown will determine the outcome.  No amount of 
additional evidentiary development would change the outcome 
of this case; therefore no notice is necessary.  Based on the 
Court's decision in Manning, the Board concludes that the 
provisions of the VCAA do not apply to this particular 
matter.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) and Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute and not the evidence is dispositive of the claim"].

Accordingly, the Board will proceed to a decision on the 
merits of the case.

Pertinent Law and Regulations

Chapter 30 of Title 38, United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service.  See 38 U.S.C.A. §§ 3001 et seq.

The law generally provides that educational assistance or 
supplemental educational assistance will not be provided to a 
veteran beyond ten years from the later of (i) the date of 
the veteran's last discharge or release from a period of 
active duty of 90 days or more of continuous service; or (ii) 
the date of the veteran's last discharge or release from a 
shorter period of active duty if the discharge or release is 
because of a service-connected disability, a medical 
condition which preexisted such service and which VA 
determines is not service connected, hardship, or was 
involuntary for the convenience of the Government after 
October 1, 1987, as the result of a reduction in force.  See 
38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).

VA regulations allow for an extension of the ten-year period 
of eligibility for receipt of benefits upon a showing that 
the veteran timely applied for the extension and was 
prevented from initiating or completing his chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from the veteran's willful misconduct.  See 38 C.F.R. 
§ 21.7051(a).  The regulations further state that it must be 
clearly established by medical evidence that a program of 
education was medically infeasible and that VA will not 
consider a veteran who was disabled for a period of thirty 
days or less as having been prevented from initiating or 
completing a chosen program unless the evidence establishes 
that the veteran was prevented from enrolling or reenrolling 
in the chosen program or was forced to discontinue attendance 
because of the short disability.  See 38 C.F.R. § 
21.7051(a)(2).
Factual Background

The veteran left military service on June 30, 1995.  
Thereafter, he was awarded VA education benefits pursuant to 
38 U.S.C.A., Chapter 30.  By letter dated in January 2003, he 
was informed that as of May 3, 2003, his remaining 
entitlement would be 19 months and 9 days, and that his 
delimiting or termination date was July 1, 2005. 

In January 2006, VA received the veteran's enrollment 
certification for the period from January 2006 through May 
2006.  By letter dated in January 2006, VA informed the 
veteran that his 10-year period to use his Chapter 30 
benefits ended on July 1, 2005.  He appealed this 
determination.

In testimony and statements on file, the veteran does not 
assert that he was prevented from completing a program of 
education by reason of physical or mental disability.  
Rather, he has stated that in July 2003, he was notified that 
he would lose his civil service job in Michigan due to a 
reduction in force.  He obtained a new job in Utah later that 
year.  When he arrived in Utah, he registered for college; 
however, he was told that he would have to wait 19 months to 
establish residency and qualify for in-state tuition rates.  
During the 19 month waiting period, his Chapter 30 benefits 
expired.  Now that he has established residency in Utah, the 
veteran requests an extension of his period of eligibility to 
receive Chapter 30 benefits so that he can complete his 
education.

Analysis

At the outset, it is noteworthy that the veteran requested 
the extension sought in this appeal in a FAX received in 
April 2006.  As the expiration date for his eligibility to 
receive such benefits was July 1, 2005, the request was 
timely received.  See 38 C.F.R. § 21. 1032.

The veteran was informed that the expiration date for his 
eligibility to receive Chapter 30 benefits was July 1, 2005.  
The evidence of record does not show that pursuit of a 
program of education was medically infeasible for the veteran 
at any time during his delimiting period, it is not alleged 
otherwise.  
With respect to the veteran's assertions, the Board 
recognizes the veteran's difficulties as described by him 
presented problems.  However, the governing legal criteria 
are clear and specific as to the circumstances under which an 
extension of the period of eligibility to receive Chapter 30 
benefits may be granted; they do not include the reasons 
cited by the veteran.  The Board is bound by the governing 
statute and regulation, and has no authority to award an 
extension in circumstances not authorized by statute and/or 
regulation.  In cases such as this, where the law is 
dispositive, the claim must be denied because of the absence 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Extension of the veteran's period of eligibility to receive 
Chapter 30 educational assistance benefits beyond July 1, 
2005 is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


